      6:20-cv-00423-JFH Document 91 Filed in ED/OK on 05/06/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,                       )
      Plaintiff                                  )
                                                 )
 v.                                              ) Case No. 20-cv-423-JFH
                                                 )
 JEFFREY LOWE,                                   )
                                                 )
 LAUREN LOWE,                                    )
                                                 )
 GREATER WYNNEWOOD EXOTIC                        )
 ANIMAL PARK, LLC. and                           )
                                                 )
 TIGER KING, LLC.                                )
                                                 )
        Defendants.                              )


      UNOPPOSED MOTION TO ATTEND SHOW CAUSE HEARING REMOTELY

       The Defendants hereby move to appear remotely for the May 12, 2021, show cause

hearing scheduled by the Court in this case. Counsel for the Defendants has conferred with

counsel for the United States and the United States does not oppose this Motion, provided that

the Defendants do not oppose a similar request by the Defendants to appear remotely. The

United States has moved for such relief [Dkt. 90].

       Similar to the United States’ motion, counsel and Defendants (Defendant Jeffrey Lowe

recently suffered a stoke) are avoiding non-essential travel due to the ongoing pandemic. Prior

video hearings have been conducted successfully, and such remote hearings should be able to

continue to be conducted successfully via tele/video conference.

       Moreover, on May 6, 2021, Defendants were served with a search warrant and their

property seized pursuant to a Search and Seizure Warrant which was sealed and signed by Judge

Steven Shreder. This may indicate a sealed indictment against one or more of the Defendants,

and certainly indicates a criminal investigation by the United States. Thus, Defendants will be
      6:20-cv-00423-JFH Document 91 Filed in ED/OK on 05/06/21 Page 2 of 2




advised to exercise their 5th Amendment rights at the May 12 hearing and refuse to answer

questions related to the subject matter. During a pandemic and due to the significant travel, it is

not an efficient use of time and expense to travel to Muskogee to exercise Defendants’ rights to

remain silent on the issue.

       The Defendants respectfully pray this Court allow Defendants and counsel to attend the

May 12, 2021, hearing via electronic means such as telephonic or video conference.


                                                             s/Daniel J. Card
                                                             Daniel J. Card
                                                             512 NW 12th Street
                                                             Oklahoma City, OK 73103
                                                             dan@cardlawok.com
                                                             580-465-4249

                                 CERTIFICATE OF SERVICE

The undersigned, Daniel J. Card, certifies that the foregoing was served on May 6, 2021, to the
following:

Mary Hollingsworth-via CM/ECF
Brienna Strippoli-via CM/ECF

Via Email and Mail:
Jeffrey and Lauren Lowe
21469 Jimbo Road
Thackerville, OK 73459

                                                             s/Daniel J. Card
                                                             Daniel J. Card
